Case: 12-15120      Date Filed: 11/25/2013      Page: 1 of 4


                                                                     [DO NOT PUBLISH]


                     IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                                   _________________

                                      No. 12-15120
                                   _________________

                         D. C. Docket No. 1:10-cv-02775-SCJ

DEWAYNE CARROLL,

                                                                 Plaintiff-Appellant,

                                           versus

CITY OF STONE MOUNTAIN,

                                                             Defendant-Appellee.

                                   _________________
                     Appeal from the United States District Court
                        for the Northern District of Georgia
                                _________________

                                  (November 25, 2013)

Before WILSON, and DUBINA, Circuit Judges and MIDDLEBROOKS,∗ District
Judge.

PER CURIAM:



        ∗ Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
              Case: 12-15120      Date Filed: 11/25/2013   Page: 2 of 4


      Appellant DeWayne Carroll, a former police officer who suffered an injury

while on duty and was later diagnosed with post-traumatic stress disorder, appeals

the district court’s grant of summary judgment to his former employer, the City of

Stone Mountain, Georgia (“the City”), in Carroll’s employment discrimination

complaint brought pursuant to the Americans with Disabilities Act (“ADA”), 42

U.S.C. §12112(a). In his complaint, Carroll alleged that the City failed to provide

him a reasonable accommodation for his disabilities when it disregarded his

doctor’s note extending his medical leave and terminated his employment for job

abandonment when he did not report for work.

      On appeal, Carroll argues that the district court erred in finding that there

was no genuine issue of material fact that he failed to notify the City of his need

for additional medical leave as an accommodation for his injury. He asserts that he

was not required to personally notify the City of his need for medical leave and

that it was reasonable for him to assume that this information was given to the City

through his doctor and the workers’ compensation insurance carrier, through which

the City had received all previous updates about Carroll’s work status.

      We review de novo a district court’s grant of summary judgment on an ADA

claim. Holly v. Clairson Industries, L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007).

We may affirm a grant of summary judgment “if there exists any adequate ground

for doing so, regardless of whether it is the one on which the district court relied.”

                                           2
              Case: 12-15120     Date Filed: 11/25/2013    Page: 3 of 4


Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1117 (11th Cir. 1993).

      Assuming, arguendo, that the district court erred in granting summary

judgment to the City based on Carroll’s failure to notify it of his need for

additional medical leave, we nevertheless affirm the grant of summary judgment

on different grounds. See id. at 1117. We conclude from the record that Carroll

was not a “qualified individual” under the ADA because he did not and could not

establish that he could have performed the essential functions of his job, either

with or without reasonable accommodation. 42 U.S.C. § 12111(8). Although a

leave of absence can be a reasonable accommodation, Carroll’s requested

accommodations in this case were not reasonable. Carroll asserted in the district

court that the City should have honored his request for a short-term leave of

absence to cure his disabilities, and that he would have been able to return to work

had the City accommodated his request. However, the record is clear that Carroll

would not have been able to perform the essential functions of a police officer, or

even those of the light duty work that the City offered, at the end of his requested

leave of absence. Indeed, Carroll conceded in his deposition that there was no

accommodation that the City could have provided at the time of his termination

that would have allowed him to return to work in any capacity. Furthermore, to the

extent that Carroll requested a longer period of time in which to recover, the City’s

refusal to grant this request was not a violation of the ADA because there was “no

                                          3
              Case: 12-15120    Date Filed: 11/25/2013   Page: 4 of 4


temporal limit on the advocated grace period,” and he was asserting only that “he

deserve[d] sufficient time to ameliorate his conditions.” Wood v. Green, 323 F.3d

1309, 1313 (11th Cir. 2003) (quoting Duckett v. Dunlop Tire Corp., 120 F.3d

1222, 1226 (11th Cir. 1997)).

      We are aware of the hardship and frustration experienced by Carroll

resulting from his injury and his termination by the City. But the ADA does not

cover those who cannot “perform the essential functions of their jobs presently or

in the immediate future.” Wood, 323 F.3d at 1314. Accordingly, we affirm the

district court’s grant of summary judgment in favor of the City.

      AFFIRMED.




                                         4